Citation Nr: 1241314	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was provided a hearing before a Decision Review Officer (DRO) sitting at the RO in April 2009.  A transcript of the testimony offered at that hearing has been associated with the record.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A November 2010 letter informed him that his hearing was scheduled for January 14, 2011.  However, in correspondence received in January 2011, the Veteran cancelled his hearing request.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with depression, the issue on the title page has been recharacterized as noted above.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, on the merits, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 2004, the RO denied the appellant's claim of service connection for PTSD.  He was properly notified and did not perfect an appeal regarding the issue of service connection for PTSD, and that decision became final in regards to that issue.

2.  Evidence received since the August 2004 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis

In an August 2004 rating decision the RO determined that service connection was not warranted for PTSD.  It was noted, in essence, that the Veteran did not have a diagnosis of PTSD, and there was no credible evidence that the Veteran's claimed stressor occurred.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 &Supp. 2012); 38 C.F.R. § 3.104 (2012).

The evidence received since the August 2004 rating decision includes private medical records, VA outpatient records, additional statements from the Veteran, lay statements, and the transcript of the Veteran's April 2009 DRO hearing.  In the February 2008 Duty to Assist letter sent by the RO, the Veteran was informed that his claim had previously been denied because the evidence did not show a diagnosis of PTSD.  Newly submitted VA outpatient records from August 2008 contain a diagnosis of PTSD.  Additionally, the Veteran has submitted lay statements attesting that a ship he served on was subjected to a severe storm in January 1961.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides evidence of a current diagnosis of PTSD as well as corroborative evidence of a specific stressor.  Therefore, the claim for service connection for PTSD must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for PTSD; to this extent, the appeal is granted.


REMAND

In reopening the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that additional development is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects multiple findings of psychiatric disorders, to include depression.  As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

It is not clear if which of the Veteran's current psychiatric diagnoses were made in accordance with DSM-IV criteria.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active service.

Specifically concerning PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran originally filed his claim in January 2008, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).   

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.  

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   See 75 Fed. Reg. 39843 (July 13, 2010).  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.

In this case, it is not shown that the Veteran served in combat.  

Among other stressors, the Veteran has claimed that he was subjected to a severe storm that occurred on January 16, 1961, while serving aboard the USS Hugh Pervis.  He has submitted numerous lay statements attesting that the USS Hugh Pervis experienced a significant storm specifically on January 16, 1961.  However, the Veteran's service personnel file and service treatment records both confirm that the Veteran was not on board the USS Hugh Purvis on January 16, 1961.  The Veteran's service personnel file and treatment records document that from January 3, 1961, to January 20, 1961, the Veteran was an inpatient at the U.S. Naval Hospital, Newport, Rhode Island, undergoing and convalescing from an elective repair of a right inguinal hernia.  As such, the Veteran could not have been subject to a severe storm aboard the USS Hugh Pervis on January 16, 1961.

However, he has claimed two other stressors that appears to relate to a fear of hostile military or terrorist activity, as specifically defined above.  First, the Veteran has related that while serving on active duty in August 1962, he participated in Operation Dominic.  He specifically asserted that as a result of his participation in Operation Dominic, he has a fear of radiation and cancer.  Service records document that the Veteran participated in Operation Dominic during the spring and summer of 1962.

Second, the Veteran has asserted that while serving on active duty as a diver in March through July 1965, he performed harbor clearance duties in Southeast Asia.  He related that on one particular dive while he was placing explosives underneath a barge, he was attacked by several sea snakes.  He stated that he was lifted out of the water by a boom, but he remained suspended above the water until he threw the snakes off.  The Veteran's service personnel records document that he served on active duty as a certified diver, and current VA treatment records reflect that the Veteran has a snake phobia.

Given the Veteran's service personnel records, and affording him the benefit of the doubt, the Board finds that the Veteran's two claimed stressors of being exposed to radiation as a part of Operation Dominic and being attacked by snakes while performing a service dive appear to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that these two alleged stressor occurred.

Accordingly-and, as the record includes only a general diagnosis of PTSD-the Board finds that a medical opinion to address the questions of whether either stressor is sufficient to have caused the Veteran's PTSD, and whether there exists a nexus between the established stressors and the PTSD is needed to resolve the matter of service connection for PTSD the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present (under DSM-IV criteria), to include PTSD.  The examiner is instructed to consider the Veteran's two claimed stressors of being a part of Operation Dominic and being attacked by snakes while performing a dive while on active duty as verified.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, to include PTSD if diagnosed, is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


